 

Exhibit 10.2

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Execution Version

 

_______________________________________________

 

SECOND AMENDED AND RESTATED

NOVAVAX PRODUCT LICENSE AGREEMENT

 

_______________________________________________

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

SECOND AMENDED AND RESTATED NOVAVAX PRODUCT LICENSE AGREEMENT

 

This SECOND AMENDED AND RESTATED NOVAVAX PRODUCT LICENSE AGREEMENT (the
“Agreement”) is effective as of the 17th day of July, 2018 (the “Effective
Date”), by and between

 

Novavax, Inc., a Delaware corporation having an address at 20 Firstfield Road,
Gaithersburg, MD 20878, United States of America (“Novavax” which expression
shall unless repugnant to the context or meaning thereof mean and include its
scuccessors and permitted assigns), and

 

CPL Biologicals Private Limited, a limited company incorporated under the laws
of India having an address at “Cadila Corporate Campus”, Sarkhej-Dholka Road,
Bhat, Ahmedabad - 382210, Gujarat, India (“CPLB” which expression shall unless
repugnant to the context or meaning thereof mean and include its scuccessors and
permitted assigns).

 

Novavax and CPLB are referred to herein each individually as a “Party” and
collectively as the “Parties”.

 

RECITALS

 

WHEREAS, Novavax and CPLB had entered into that certain Amended and Restated
License Agreement, dated June 29, 2009 (the “First Restated License Agreement”),
concurrently with the Amended and Restated Joint Venture Agreement, dated June
29, 2009, between Novavax and Cadila Pharmaceuticals Limited (“Cadila”), which
relates to the formation, governance and operation of CPLB as a joint venture
between Novavax and Cadila (the “First Restated JV Agreement”).

 

WHEREAS, concurrent with this Agreement, Novavax, Cadila and CPLB have entered
into the Second Amendment and Restatement Joint Venture Agreement (the “Second
Restated JV Agreement”) of the even date herewith.

 

WHEREAS, the Parties desire to amend and restate the First Restated License
Agreement to, among other things:

 

(i)expressly permit CPLB to develop certain vaccine products using Novavax’
recombinant nanoparticle vaccine production technology, antigen specific seed
development technology, protein expression and cloning system technology, in
addition to Novavax’ virus-like particle technology;

(ii)agree to the initial development by Novavax on behalf of CPLB of four (4)
vaccine candidate seeds; and

(iii)grant rights under Novavax’ technology and intellectual property to permit
CPLB to develop and commercialize [* * *] products.

 

 2

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth below, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, Novavax and CPLB hereby agree as
follows :

 

Article 1.

 

DEFINITIONS

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them, respectively, in the Second Restated JV Agreement. In
addition, as used herein, the following initially capitalized terms will have
the following meanings:

 

1.1“Arising Know-How” Any and all Know-How developed, conceived or reduced to
practice solely by or on behalf of one Party or jointly by both Parties during
the Development, manufacture or Commercialization of a Licensed Product during
the term of this Agreement by either Party, including, but not limited, to
Novavax Technologies Arising Know-How.

 

1.2“Commercialization Plan” means the plan developed by CPLB for each Licensed
Product for Steering Committee’s review and approval as described in Section
4.2. Each “Commercialization Plan” shall specify a multi-year marketing and
public relations strategy, operational plans to implement such strategies and
any other significant Commercialization activities with respect to the
applicable Licensed Product.

 

1.3“CPLB Licensed Rights” means (i) any Know-How owned or Controlled by CPLB
that was developed, conceived or reduced to practice in connection with the
performance of the First Restated License Agreement and any Patents that have
issued or will issue therefrom and (ii) Arising Know-How owned or Controlled by
CPLB and any Patents that issue therefrom.

 

1.4“Development Plan” means the plan developed by CPLB for each Licensed Product
for the purpose of Steering Committee review and approval as described in
Section 4.2. Each “Development Plan” shall specify preclinical studies
(including a toxicology program and other preclinical testing), human clinical
trials, manufacturing scale up, Regulatory Approval strategy and any other
significant Development activities, that CPLB plans to perform to obtain
Regulatory Approval of the applicable Licensed Product in the Field in the
Territory.

 

 3

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

1.5“Effective Date” means November 30, 2017.

 

1.6“Field” shall mean the prevention or treatment of illness in humans and
animals.

 

1.7“First Restated License Agreement” has the meaning assigned to it in the
recitals above.

 

1.8“IND” means an Investigational New Drug Application, as defined in the US
Federal Food, Drug, and Cosmetic Act, as amended from time to time (21 U.S.C.
Section 301 et seq.), together with any rules and regulations promulgated
thereunder, or its foreign equivalent.

 

1.9“Know-How” means all tangible and intangible (a) techniques, technology,
practices, trade secrets, inventions (whether patentable or not), methods,
protocols, processes, formulas, knowledge, know-how, skill, experience, records,
documents, data and results (including pharmacological, toxicological,
non-clinical and clinical test data and results), analytical and quality control
data, results or descriptions, software and algorithms and (b) compositions of
matter, cells, cell lines, assays, animal models and physical, biological or
chemical material. Know-How shall in any event exclude any Patents.

 

1.10“Licensed Product” means the (i) Existing Vaccine Products, (ii) Additional
Vaccine Candidates, and (iii) CPLB Discovered Candidates. Licensed Products
shall include (a) any minor modifications to the products listed the preceding
sentence including, by way of example but not limitation, changes to any
excipient, changes arising from a change in manufacturing process, or change in
dosage, or, in the case of (i), (ii) and (ii) above, substitution of one or more
seasonal influenza HAs and/or NAs designated by the CDC or by the corresponding
authority in any other country (e.g., the WHO in India) and (b) any such product
used in combination with another active ingredient, antigen or adjuvant.

 

1.11“Losses” has the meaning assigned to it in Section 9.1.

 

1.12“Materials” has the meaning assigned to it in Section 3.6.

 

1.13“Matrix-M Technology” means Novavax’ proprietary saponin-based adjuvant and
any technology related thereto.

 

1.14“Novavax Licensed Rights” means the Novavax Patents and Novavax Know-How.

 

1.15“Novavax Know-How” means and any and all Know-How, including Arising
Know-How, owned or Controlled by Novavax at any time during the term of this
Agreement which is used or embodied in, or necessary for developing or
manufacturing, any Licensed Products, including, without limitation, Novavax
Technologies Arising Know-How.

 

 4

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

1.16“Novavax Patents” means those Patents in the Territory owned or Controlled
by Novavax at any time during the term of this Agreement covering or claiming a
Licensed Product and/or the manufacture or use thereof as specifically listed
and identified on Schedule II, which schedule shall be updated from time to
time.

 

1.17“Novavax Technologies” means Novavax’ proprietary baculovirus insect cell
expression, recombinant nanoparticle vaccine production, antigen specific,
protein expression and cloning system technologies and improvements thereto, but
does not include the Matrix-M Technology which shall be licensed to CPLB under a
separate license agreement between the Parties.

 

1.18“Novavax Technologies Arising “Know-How” has the meaning assigned to it in
Section 6.2.1.

 

1.19“Patent” means any and all (a) issued patents and inventors' certificates
and re-examinations, reissues, renewals, extensions, registrations,
substitutions, supplementary protection certificates and term restorations with
respect to any of the foregoing, and (b) pending applications for patents and
inventors' certificates and patents that issue therefrom, including, without
limitation, provisional applications, continuations, continuations-in-part,
divisional and substitute applications with respect to any of the foregoing.

 

1.20“Program Data” means (a) research, preclinical, clinical, manufacturing and
similar data, information, material and results, (b) Regulatory Approvals and
Regulatory Documentation, and (c) sales and marketing information.

 

1.21“Regulatory Authority” means any applicable court, agency, department or
other instrumentality of any foreign, federal, state, county, city or other
political subdivision with responsibility for granting any licenses or approvals
necessary for the marketing and sale of pharmaceutical products in the
Territory.

 

1.22“Regulatory Documentation” means, with respect to a Licensed Product, all
filing and supporting documents created, submitted to a Regulatory Authority,
and all data contained therein, including, without limitation, any IND, BLA,
foreign counterparts thereof, investigator's brochures, drug master files,
correspondence to and from a Regulatory Authority, minutes from teleconferences
with Regulatory Authorities, registrations and licenses, regulatory drug lists,
advertising and promotion documents shared with Regulatory Authorities, adverse
event files, complaint files and manufacturing records.

 

 5

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

1.23“Representatives” has the meaning assigned to it in Section 6.2.

 

1.24“Research Plan” means, on an Additional Vaccine Candidate-by-Additional
Vaccine Candidate basis, a description of the Parties’ respective activities,
timelines and objectives with respect to the identification and selection of an
Additional Vaccine Candidate for Development and Commercialization under this
Agreement.

 

1.25“Second Restated JV Agreement” has the meaning assigned to it in the
recitals above.

 

1.26“Services” has the meaning assigned to it in Section 5.1.

 

1.27“Term” shall mean the term of this Agreement.

 

1.28“Third Party” means a person or entity other than Novavax, CPLB, or any of
their respective Affiliate(s).

 

Article 2.

 

ADDITIONAL VACCINE CANDIDATE

 

Novavax and CPLB have identified the Additional Vaccine Candidates. The same are
listed in Schedule I. In case any vaccine candidate cannot be developed, Novavax
and CPLB shall mutually agree upon the replacemet vaccine candidate.

 

Article 3.

 

LICENSES

 

3.1License Grants to CPLB.

 

3.1.1.Existing Vaccine Product and Additional Vaccine Candidate License. Novavax
hereby grants to CPLB an exclusive, fully paid-up, royalty-free,
non-transferable, right and license, with a right to grant sublicenses through
multiple tiers (subject to Section 3.3), under the Novavax Licensed Rights
during the term of this Agreement to research, develop, make, have made, use,
sell, have sold, offer to sell and import Existing Vaccine Products and
Additional Vaccine Candidates for use in the Field in the Territory. The
foregoing license shall be exclusive for Licensed Products in the Territory,
even as to Novavax, provided that Novavax retains the right to perform its
obligations under this Agreement and any other agreement between CPLB and
Novavax. CPLB’s rights to sell, have sold, offer to sell and import Existing
Vaccine Products and Additional Vaccince Candidate shall be subject to the
restriction to the Novavax Product Territory.

 

 6

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

3.1.2.CPLB Discovered Candidate License. Novavax hereby grants to CPLB a
non-exclusive, fully paid-up, royalty-free, non-transferable, right and license,
with a right to grant sublicenses through multiple tiers (subject to Section
3.3), under the Novavax Licensed Rights during the term of this Agreement to
research, develop, make, have made, use, sell, have sold, offer to sell and
import CPLB Discovered Candidates for use in the Field in the Territory. CPLB’s
rights to sell, have sold, offer to sell and import CPLB Discovered Candidate
shall be subject to the restriction to the Novavax Product Territory.

 

3.1.3.Trademark License. Novavax hereby grants to CPLB a non-exclusive license
to use its trademark, “Novavax” solely upon Licensed Products (and materials
relating thereto) to indicate that CPLB is a joint venture between Cadila and
Novavax. Subject to Section 3.3, the license granted under this Section 3.1.3
shall include the right to grant sublicenses solely in connection with the grant
of a sublicense pursuant to Sections 3.1.1 and 3.1.2 to commercialize a Licensed
Product, and any attempt to otherwise grant or authorize any sublicense shall be
null and void. All uses of this trademark by CPLB shall comply with all
applicable laws and regulations (including, without limitation, those laws and
regulations particularly applying to the proper use and designation of
trademarks in the applicable countries). The ownership and all goodwill accruing
to this trademark arising directly from its use by CPLB shall vest in and inure
to the benefit of Novavax. CPLB hereby acknowledges Novavax’ ownership rights in
this trademark in the form existing as of the Effective Date, and accordingly,
agrees that at no time during the Term or thereafter to challenge, or assist
others to challenge, such corporate logo owned in the form existing as of the
Effective Date or the registration thereof, or attempt to register any
trademarks, marks or trade names confusingly similar to such corporate logo
owned in the form existing as of the Effective Date or thereafter.

 

3.2License Grant to Novavax. CPLB hereby grants to Novavax a fully paid-up,
royalty-free non-exclusive right and license, with a right to grant sublicenses
through multiple tiers, under the CPLB Licensed Rights, to research, develop,
make, have made, use, sell, have sold, offer to sell and import any products
that are not Existing Vaccine Products, Additional Vaccine Candidates and CPLB
Discovered Candidates in the Territory.

 

3.3Sublicenses. CPLB may sublicense to others under this Agreement. As a
condition to its validity and enforceability, each sublicense agreement shall:
(a) incorporate by reference the terms and conditions of this Agreement, (b) be
consistent with the terms, conditions and limitations of this Agreement,
(c) prohibit sublicensee’s further sublicense of the rights delivered hereunder
in any manner that is inconsistent with the terms, conditions and limitations of
this Agreement and (d) name Novavax as an intended third party beneficiary of
the obligations under such sublicense agreement without imposition of obligation
or liability on the part of Novavax to the sublicensee. To the extent that any
terms, conditions or limitations of any sublicense agreement are inconsistent
with this Agreement, those terms, conditions and limitations are null and void
against Novavax, unless Novavax has approved the sublicense in writing.

 

 7

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

3.4No Implied Rights or Licenses. No right or license, other than those
expressly set forth in this Agreement are granted to either Party, and no
additional rights will be deemed granted to either Party by implication,
estoppel or otherwise. All rights not expressly granted by either Party to the
other hereunder are reserved.

 

3.5Program Data and Right of Reference. CPLB shall keep complete and accurate
notes, accounts and records of all Program Data with respect to Licensed
Products, including the manufacture thereof. Novavax shall have the right to
access, use and reference Program Data related to Licensed Products in the
possession or control of CPLB for the Development and Commercialization of
Novavax’ products. CPLB shall provide such cooperation and assistance as
reasonably requested by Novavax from time to time to effectuate the foregoing,
including, without limitation by providing access to and disclosure of Program
Data to Novavax and by providing such authorization and consents required for
reference to regulatory filings and approvals.

 

3.5.1.CPLB shall have the right to access, use and reference Program Data
related to Licensed Products in the possession or control of Novavax for the
Development and Commercialization of Licensed Products. Novavax shall provide
such cooperation and assistance as reasonably requested by CPLB from time to
time to effectuate the foregoing, including, without limitation by providing
access to and disclosure of Program Data to CPLB and by providing such
authorization and consents required for reference to regulatory filings and
approvals.

 

3.6Materials. In order to facilitate the Development activities contemplated by
this Agreement, either Party may provide to the other Party certain biological
materials Controlled by the supplying Party (collectively, “Materials”) for use
by the other Party in furtherance of such development activities. Except as
otherwise provided for under this Agreement, all such Materials delivered to the
other Party, will be used only in furtherance of the Development activities
conducted in accordance with this Agreement, will not be used or delivered to or
for the benefit of any Third Party, without the prior written consent of the
supplying Party, and will be used in compliance with all Laws. The Materials
supplied under this Agreement must be used with prudence and appropriate caution
in any experimental work because not all of their characteristics may be known.
Except as expressly set forth in this Agreement, THE MATERIALS ARE PROVIDED “AS
IS” AND WITHOUT ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING
WITHOUT LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR ANY
PARTICULAR PURPOSE OR ANY WARRANTY THAT THE USE OF THE MATERIALS WILL NOT
INFRINGE OR VIOLATE ANY PATENT OR OTHER PROPRIETARY RIGHTS OF ANY THIRD PARTY.

 

 8

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Article 4.

 

LICENSED PRODUCT DEVELOPMENT AND COMMERCIALIZATION

 

4.1Responsibility. CPLB will have sole responsibility, at its sole expense, for
all Development and Commercialization of Licensed Products in the Field and
Territory in accordance with the terms of this Agreement; provided, however, the
Parties acknowledge and agree that the rights granted to CPLB hereunder with
respect to CPLB Discovered Candidates are non-exclusive and Novavax and or its
other licensees may Develop or Commercialize the same or similar products.

 

4.2Development and Commercialization Plans. Within [* * *] of the Effective Date
with respect to Existing Vaccine Products and prior to beginning any Development
or Commercialization activities with respect to an Additional Vaccine Candidate
or CPLB Discovered Candidate, CPLB shall present to the Steering Committee for
its written approval a Development Plan or Commercialization Plan, as
applicable, for each such Licensed Product. The Steering Committee may
reasonably request adjustments to activities described in such Development Plan
or Commercialization Plan as a condition to granting its approval. In no event
shall CPLB materially alter a Development Plan or Commercialization Plan without
the Steering Committee’s prior written consent. CPLB shall conduct Development
or Commercialization of each Licensed Product in a manner that is materially
consistent with the applicable Development Plan or Commercialization Plan. All
clinical trial protocols for Licensed Products conducted shall require the prior
written approval of Novavax.

 

4.3Regulatory Affairs. CPLB will be responsible for preparing and submitting
Regulatory Documentation, seeking Regulatory Approvals, and maintaining
Regulatory Approvals for Licensed Products in the Field and Territory. As set
forth in Article 5, Novavax will cooperate with CPLB in preparing and filing all
such reports.

 

 9

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

4.4Manufacture and Supply. CPLB will be responsible for the manufacture of
Licensed Product in the Territory and for all costs associated therewith. In
accordance with Article 5, Novavax shall provide technical services for the
purposes of enabling CPLB’s manufacturing facility(ies) to comply with good
manufacturing practices and all other applicable standards promulgated by any
applicable Regulatory Authority, including, without limitation, the World Health
Organization, U.S. Food and Drug Administration and European Medicines Agency.

 

4.5Adverse Event Reporting. CPLB will maintain a record of all non-medical and
medical Licensed Product-related complaints and reports of Adverse Events in the
Territory with respect to any Licensed Product Developed or Commercialized by
CPLB. At the request of either Party, Novavax and CPLB shall enter into
reasonable and customary pharmacovigilance agreement with respect to sharing of
adverse event data and information for Licensed Products as required to comply
with applicable laws and regulations.

 

4.6Development and Commercial Reporting. During the Term of this Agreement, CPLB
will provide annual written progress report to the Steering Committee
summarizing the Development and Commercialization of Licensed Product(s) during
the past year. Each such progress report will be provided to the Steering
Committee by CPLB no later than December 31 of each year beginning in 2018.

 

Article 5.

 

NOVAVAX SERVICES

 

5.1Technology Transfer Services. [* * *], Novavax shall disclose and provide to
CPLB the Novavax Know-How set forth on Schedule II. As reasonably requested by
the CPLB, Novavax shall disclose and provide to the CPLB any improvements to the
such Know-How made by Novavax during the term of this Agreement. To effectuate
the transfer and implementation of such Novavax Know-How, Novavax shall provide
the Development and Manufacturing Services set forth on Schedule III (the
“Services”). As soon as practicable after the Effective Date, the Parties shall
mutually develop and agree to a reasonable timetable pursuant to which the
Services will be provided.

 

 10

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

5.2Impracticability. Novavax shall not be obligated to provide any Service to
the extent the performance of such Service becomes commercially impracticable as
a result of events or circumstances outside of the control of Novavax,
including, to the extent the performance of such Services would require Novavax
to breach any Laws or could reasonably be expected to result in the breach of
any applicable contract, license, or other agreement; provided however, that
Novavax represents and warrants to CPLB that, as of the date of this Agreement,
Novavax has no knowledge of any event or circumstance that would cause the
performance of Services to violate any Laws or could reasonably be expected to
result in the breach of any applicable contract, license or other agreement.
Novavax shall provide CPLB with reasonable notice of the occurrence of any event
which would cause Novavax to curtail or cease any Service pursuant to this
Section 5.2.

 

5.3Expenses. CPLB shall reimburse Novavax for its reasonable out-of-pocket
expenses incurred in connection with the performance of the Services hereunder,
including travel. By the tenth business day of each month, Novavax shall submit
to CPLB an invoice report showing a list of all out-of-pocket expenses incurred
in performance of the Services during the preceding month. CPLB shall pay all
invoices within thirty (30) days of receipt. Late payments shall bear interest
at the lesser of [* * *] or the maximum rate allowed by Laws. All payments due
under this Agreement will be made in U.S. dollars by wire transfer to a bank
account designated by Novavax.

 

Article 6.

 

INTELLECTUAL PROPERTY

 

6.1Disclosure. During the Term, the Parties will promptly disclose in writing to
one another, and shall cause its Affiliates, licensees and sublicensees to so
disclose, all Arising Know-How. Novavax shall also disclose to CPLB any Know-How
within the Novavax Licensed Rights obtained, licensed or generated after the
Effective Date which is not included within the Arising Know-How.

 

6.2Ownership. Novavax shall own all Arising Know-How and any other intellectual
property that is conceived and reduced to practice solely by the employees,
contractors or agents (collectively, the “Representatives”) of Novavax or its
Affiliates. Subject to Section 6.2.1, CPLB shall own all Arising Know-How and
any other intellectual property that is conceived and reduced to practice solely
by the Representatives of CPLB or its Affiliates. Subject to Section 6.2.1,
Novavax and CPLB shall jointly own all Arising Know-How and any other
intellectual property that is jointly conceived or reduced to practice by the
Representatives of Novavax or its Affiliates and the Representatives of CPLB or
its Affiliates. Inventorship shall be determined in accordance with applicable
U.S. Laws.

 

 11

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

6.2.1.Notwithstanding the ownership provisions set forth in Section 6.2 above,
Novavax shall own all Arising Know-How related to the Novavax Technologies
regardless of inventorship (the “Novavax Technologies Arising Know-How”).
Subject to the terms and conditions of this Agreement, CPLB assigns, transfers
and conveys, and agrees to cause its Representatives, its Affiliates, its
Affiliates’ Representatives, its sublicensees and its sublicensees’
Representatives to hereby assign, transfer and convey, to Novavax all of the
right, title and interest of such persons and/or entities, to and under all of
the Novavax Technologies Arising Know-How.

 

6.3Prosecution and Maintenance of Patents. Novavax shall have the sole and
exclusive right and authority to control the filing, prosecution, maintenance,
and renewal of all Novavax Patents and any Patents that result from (a) Arising
Know-How which is owned by Novavax or jointly owned as provided in Section 6.2
or (b) Novavax Technologies Arising Know-How, at its own expense. CPLB shall
have the sole and exclusive right and authority to control the filing,
prosecution, maintenance and renewal of any Patents that result from Arising
Know-How owned by CPLB as provided in Section 6.2. The prosecuting Party shall
(i) provide the other Party with copies of all material filings, documentation
and correspondence from, sent to or filed with any patent office in the
Territory, and (ii) provide the other Party with a reasonable opportunity to
comment upon all filings and actions with such patent office in advance of
submissions to such patent office. For purposes of this Section 6.3, “filing,
prosecution and maintenance” of patents shall be deemed to include, without
limitation, appeals to administrative or judicial entities having jurisdiction
over patentability, the conduct of interferences or oppositions, and/or requests
for re-examinations, reissues or extensions of patent terms. CPLB shall, and
shall cause its Representatives, its Affiliates, its Affiliates’
Representatives, its sublicensees and its sublicensees’ Representatives, as
applicable, to assist and cooperate with Novavax in filing, prosecuting and
maintaining (a) the Patents that result from Arising Know-How jointly owned by
both Parties, for which the reasonable costs and expenses of such assistance and
cooperation shall be equally shared by the Parties and (b) the Patents that
result from the Novavax Technologies Arising Know-How, for which the reasonable
costs and expenses of such assistance and cooperation shall be solely borne by
Novavax.

 

6.4Abandoned Patents. In the event the prosecuting Party determines not to
initiate patent prosecution for any particular patentable Arising Know-How
invention or to cease prosecution or maintenance of, or otherwise abandon, any
Patents that are the subject of Section 6.3 in the Territory (which the
prosecuting Party may do in its sole discretion), the prosecuting Party shall
provide reasonable prior written notice to the other Party sufficient for the
other Party to timely initiate or take over the prosecution and maintenance of
such Patent and timely file any required documents and responses with the
relevant government patent office in such country, and the other Party may elect
(in its sole discretion) to prosecute and maintain such Patent, at such Party's
sole expense; provided, however, in the event Novavax decides not to file,
prosecute or maintain a Patent with respect to a Novavax Technologies Arising
Know-How, CPLB shall obtain Novavax’ prior written consent before it may file,
prosecute or maintain any such Patent. In such event, upon the request of and,
at the expense of the other Party, the prosecuting Party shall assign to the
other Party all of its right, title and interest in, to and under such Patent
which the prosecuting Party has decided to abandon and provide reasonable
cooperation to the other Party with respect thereto (including, without
limitation, providing necessary information and executing relevant documents).

 

 12

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

6.5Enforcement of Patents.

 

6.5.1Infringement by Third Parties. In the event that Novavax or CPLB becomes
aware of or has reasonable suspicions of Third Party activities in the Territory
that could constitute infringement or misappropriation of the Novavax Licensed
Rights and/or CPLB Licensed Rights, then such Party shall promptly notify the
other Party of such Third Party activities, including identification of such
Third Party and delineation of the facts relating to such Third Party
activities. Novavax shall have the right (but shall not be obligated) to enforce
the Novavax Licensed Rights and/or CPLB Licensed Rights against any actual or
alleged infringement or misappropriation thereof in the Territory by a Third
Party (by bringing a suit, action or proceeding against such Third Party), at
Novavax' sole expense. If Novavax does not enforce such Novavax Licensed Rights
and/or CPLB Licensed Rights by (i) one hundred (100) days following the notice
of alleged infringement or (ii) thirty (30) days before the time limit, if any,
set forth in the appropriate laws and regulations for the filing of such an
action, whichever comes first, then CPLB shall have the right (but not the
obligation) to enforce such Novavax Licensed Rights and/or CPLB Licensed Rights
against any actual or alleged infringement or misappropriation thereof in the
Territory by a Party (by bringing a suit, action or proceeding against such
party), at CPLB's sole expense; provided, however, in the event Novavax does not
enforce such Novavax Licensed Rights, CPLB shall obtain Novavax’ prior written
consent before it may enforce such Novavax Licensed Rights. The non-prosecuting
Party shall reasonably cooperate with the prosecuting Party in such enforcement
activities, at the prosecuting Party's expense, including by agreeing to be
named as a party to (or bringing in its own name) such suit, action or
proceeding for the benefit of the non-prosecuting Party if required for such
enforcement action to proceed. The prosecuting Party shall keep the
non-prosecuting Party reasonably informed regarding any such enforcement action
and shall consider in good faith the reasonable comments and suggestions of the
non-prosecuting Party related to such suit, action or proceeding. All recoveries
received by the prosecuting Party from any such enforcement action shall be
retained by the prosecuting Party.

 

 13

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

6.5.2Challenge by Third Parties. Novavax and CPLB will each notify the other
Party in writing within ten (10) business days of learning of any alleged or
threatened opposition, reexamination request, action for declaratory judgment,
nullity action, interference or other attack upon the validity, title or
enforceability of a Patent under the Novavax Licensed Rights or CPLB Licensed
Rights. Owner of the subject Patent will have the right (but not the obligation)
to defend any such challenge in the Territory. If the owner of the subject
Patent commences a defense against the alleged or threatened challenge (i)
within sixty (60) days following the detection of the alleged challenge, or (ii)
ten (10) business days before the time limit, if any, set forth in appropriate
Laws and regulations for making a filing in defense of such a challenge,
whichever comes first, then the owner of the subject Patent will so notify the
other Party promptly. Notwithstanding the foregoing, if any such action for
declaratory judgment, nullity action, or other attack upon the validity, title
or enforceability of the Novavax Licensed Rights or CPLB Licensed Rights
includes or will include counterclaims of infringement of the Novavax Licensed
Rights or CPLB Licensed Rights by the Third Party, control of such action or
other attack shall be governed by Section 6.5.1.

 

Article 7.

 

CONFIDENTIALITY; PUBLICATION

 

7.1Confidentiality. Party will provide its confidential and/or proprietary
information to the to the other Party and that the use and disclosure of such
information shall be governed by Article 14 of the Second Restated JV Agreement
which is hereby incorporated by reference.

 

7.2Publication.

 

7.2.1Subject to this Section 7.2, each Party shall have the right to publish the
data and results related to Licensed Products. Prior to public disclosure or
submission for publication of a proposed publication describing the results of
any scientific or clinical activity relating to a Licensed Product, the Party
proposing such publication shall send the other Party by expedited delivery a
copy of the proposed publication to be submitted and shall allow the other Party
a reasonable time period (but not more than sixty (60) days from the date of
confirmed receipt) in which to determine:

 

 14

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(i)whether the proposed publication contains subject matter for which patent or
other protection should be sought (prior to publication of such proposed
publication) for the purpose of protecting an invention or

 

(ii)whether the proposed publication contains the Confidential Information of
such other Party, or

 

(iii)whether the proposed publication contains information that is reasonably
likely to have a material adverse impact on the development or commercialization
of Licensed Products or any of Novavax’ other products.

 

Following the expiration of applicable time period for review, the Party
proposing such publication shall be free to submit such proposed publication for
publication and publish or otherwise disclose to the public such scientific or
clinical results, subject to the procedures set forth in Section 7.2.2.

 

7.2.2If the reviewing Party reviewing believes that the proposed publication
contains any information described in clauses (i) through (iii) in Section 7.2.1
above, then prior to the expiration of the applicable time period for review,
such Party shall notify the publishing Party in writing of such belief. On
receipt of written notice from the reviewing Party that such proposed
publication contains:

 

(i)its Confidential Information, the publishing Party shall remove such
Confidential Information from such proposed publication prior to any publication
thereof, unless the other Party agrees otherwise in writing; or

 

(ii)the publishing Party shall delay public disclosure of such information or
submission of the proposed publication for an additional period of thirty (30)
days to permit preparation and filing of a patent application on such invention;
or

 

(iii)the Parties shall mutually agree on how to proceed with the publication of
such information in compliance with all applicable laws and regulations.

 

 15

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Article 8.

 

REPRESENTATIONS AND WARRANTIES

 

8.1Mutual Representation and Warranties. Each of Novavax and CPLB hereby
represents, warrants and covenants to the other as of the Effective Date that:

 

8.1.1It is duly organized, validly existing and in good standing under the Laws
of its jurisdiction of organization and has the corporate power to enter into
this Agreement and to perform its obligations hereunder;

 

8.1.2the execution, delivery and performance of this Agreement by it does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a party or by which it may be bound, nor violate any Laws of any
governmental authority having jurisdiction over it;

 

8.1.3it shall perform any activities in connection with this Agreement in
compliance with Law.

 

8.1.4it has not granted, and during the Term it will not grant, any right to any
Third Party that would conflict with the rights granted to the other Party
hereunder; and

 

8.1.5it has (or will have at the time performance is due) maintained and will
maintain and keep in full force and effect all agreements necessary to perform
its obligations hereunder.

 

8.2Representations by Novavax. In addition to the representations and warranties
made in Section 8.1, Novavax hereby represents, warrants and covenants to CPLB
that as of the Effective Date:

 

8.2.1the Novavax Licensed Rights are subsisting and are not the subject of any
interference, re-issue, re-exam, opposition or appeal proceedings;

 

8.2.2no Third Party has filed, pursued or maintained or, to its knowledge,
threatened in writing to file, pursue or maintain any claim, lawsuit, charge or
other action involving any Licensed Right including any claim, lawsuit, charge,
or action alleging that any Licensed Right is invalid or unenforceable;

 

8.2.3all employees and agents of Novavax who have performed any activities on
its behalf in connection with research regarding the Novavax Licensed Rights
have properly assigned to Novavax the whole of their rights in any intellectual
property made, discovered or developed by them as a result of such research, and
no Third Party has any rights to any such intellectual property; and

 

 16

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

8.2.4the Novavax Licensed Rights are free and clear of any liens, charges,
encumbrances or rights of others, to possession or use that may interfere with
Novavax’ possession or use under this Agreement.

 

8.3Representations by CPLB. In addition to the representations and warranties
made in Section 8.1, CPLB hereby represents, warrants and covenants to Novavax
that as of the Effective Date:

 

8.3.1it and its Affiliates are not debarred or disqualified under (i) the U.S.
Federal Food, Drug and Cosmetic Act, as may be amended, or any foreign
equivalent or (ii) any government programs, including, without limitation
Medicare, Medicaid or their foreign equivalents, and it does not, and will not
during the Term, employ or use the services of any person who is so debarred or
disqualified in the performance of this Agreement, and in the event that CPLB
becomes aware of such debarment or disqualification or threatened debarment or
disqualification of it, its Affiliates or any person providing services to CPLB,
including services to its Affiliates or sublicensees, that directly or
indirectly relate to activities contemplated by this Agreement, CPLB shall
immediately notify the Novavax in writing and CPLB shall cease using any such
person to perform any such services.

 

8.3.2the CPLB Licensed Rights are subsisting and are not the subject of any
interference, re-issue, re-exam, opposition or appeal proceedings; and

 

8.3.3the CPLB Licensed Rights are free and clear of any liens, charges,
encumbrances or rights of others, to possession or use that may interfere with
CPLB’s possession or use under this Agreement.

 

8.4DISCLAIMER OF WARRANTIES. Except as expressly set forth herein, EACH PARTY
EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, OR ARISING FROM A COURSE OF DEALING, USAGE OR TRADE
PRACTICES, IN ALL CASES WITH RESPECT THERETO. Without limiting the generality of
the foregoing, each Party expressly does not warrant, and disclaims any
warranties with regards to: (a) the success of any study or test commenced under
this Agreement, (b) the safety or usefulness for any purpose of the technology
or materials it provides or discovers under this Agreement; and/or (c) the
validity, enforceability, or non-infringement of any intellectual property
rights or technology it provides or licenses to the other Party under this
Agreement.

 

 17

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Article 9.

 

INDEMNIFICATION, INSURANCE AND LIMITATION OF LIABILITY

 

9.1Indemnification by CPLB. CPLB will indemnify, defend and hold harmless
Novavax, its Affiliates, and their respective Representatives from and against
any and all liability, loss, damage or expense (including without limitation
reasonable attorney’s fees) it may suffer as the result of claims, demands,
actions and proceedings brought against it by any Third Party (collectively,
“Losses”) to the extent such Losses result from the (a) negligence or willful
misconduct by CPLB, its Affiliates or its sublicensees, or their respective
Representatives, (b) material breach by CPLB of its representations, warranties
or covenants contained within this Agreement or (c) manufacture, use, sale, or
offer for sale of a Licensed Product in the Territory due to a design defect or
a manufacturing defect, including but not limited to, a Loss related to the
death of or injury to a Third Party. CPLB's obligation to indemnify any such
indemnitee pursuant to this Section 9.1 will not apply to the extent of any Loss
that arises from the (i) material breach by Novavax of its representations,
warranties or covenants contained within this Agreement, or (ii) negligence or
willful misconduct of any such indemnitee.

 

9.2Indemnification by Novavax. Novavax will indemnify, defend and hold harmless
CPLB, its Affiliates, and their respective Representatives from and against any
and all Losses to the extent such Losses result from the (a) negligence or
willful misconduct by Novavax or its Affiliates, or their respective
Representatives, or (b) material breach by Novavax of its representations,
warranties or covenants contained within this Agreement. Novavax' obligation to
indemnify any such indemnitee pursuant to this Section 9.2 will not apply to the
extent of any Loss that arises from the (i) material breach by CPLB of its
representations, warranties or covenants contained within this Agreement or (ii)
negligence or willful misconduct of any such indemnitee.

 

9.3Procedures. An indemnitor’s agreement to indemnify, defend and hold harmless
an indemnitee hereunder is conditioned on such indemnitee (a) providing prompt
written notice of any claim giving rise to an indemnification obligation
hereunder but only if a failure to so notify causes prejudicial harm to the
indemnitor's ability to defend, (b) permitting indemnitor to assume full
responsibility to investigate, prepare for and defend against any such claim,
(c) providing reasonable assistance in the defense of such claim at indemnitor's
reasonable expense, and (d) not compromising or settling such claim without
indemnitor's advance written consent. An indemnitee may participate, at its
expense and using its own counsel, in the indemnitor’s defense of a claim under
this Article 9. 

 

 18

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

9.4Insurance. CPLB shall procure and maintain insurance, including product
liability insurance, adequate to cover its obligations hereunder and which are
consistent with normal business practices of prudent companies similarly
situated at all times during which any Licensed Product is Developed or
Commercialized by CPLB, its Affiliates or sublicensees. It is understood that
such insurance shall not be construed to create a limit on CPLB’s liability with
respect to its indemnification obligations under this Article 9. CPLB shall
provide Novavax with written evidence of such insurance upon request. CPLB shall
provide the Novavax with written notice at least thirty (30) days prior to the
cancellation, non-renewal or material change in such insurance.

 

9.5Limitation of Liability. EXCEPT TO THE EXTENT (A) SUCH PARTY MAY BE REQUIRED
TO INDEMNIFY THE OTHER PARTY UNDER THIS ARTICLE OR (B) AS REGARDS A BREACH OF A
PARTY'S RESPONSIBILITIES PURSUANT TO ARTICLE 7, NEITHER PARTY NOR ITS RESPECTIVE
AFFILIATES WILL BE LIABLE TO THE OTHER PARTY FOR ANY LOSS OF PROFITS, LOSS OF
BUSINESS OR INTERRUPTION OF BUSINESS, OR FOR ANY OTHER INDIRECT, INCIDENTAL,
SPECIAL, EXEMPLARY, CONSEQUENTIAL OR PUNITIVE DAMAGES UNDER THIS AGREEMENT,
WHETHER IN CONTRACT, WARRANTY, TORT, STRICT LIABILITY OR OTHERWISE, EVEN IF SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSS OR DAMAGES.

 

Article 10.

 

TERM; BREACH

 

10.1Term and Termination. The term of this Agreement will commence on the
Effective Date and will continue until (a) CPLB provides one-hundred twenty
(120) days prior written notice of termination to Novavax, (b) the Parties
mutually agree in writing to terminate the Agreement, (c) either Party is in
material breach of or default under this Agreement and has not cured such breach
or default within ninety (90) days after written notice from the other Party
specifying the nature of such breach or default in reasonable detail, (d) date
of receipt of a written notice of termination from one Party if the other Party
is subject to an insolvency or bankruptcy proceeding being commenced against
such Party, or such Party commences such proceeding, or such Party ceases to
conduct business in the normal course or making an assignment for the benefit of
its creditors; or (e) the termination of the Second Restated JV Agreement.

 

 19

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

10.2Survival and Consequences of Termination. The following provisions of this
Agreement shall survive expiration or termination of this Agreement for any
reason: Articles 7, 9 and 10 and Sections 3.5, 6.2 and 8.5.

 

10.2.1In the event that this Agreement is terminated under Section 10.1(a) or
under Section 10 (d) with respect to CPLB, the license grant under Section 3.2
shall survive.

 

10.2.2In the event that this Agreement is terminated under Section 10.1 (c) due
to Novavax’ breach or default hereunder or under Section 10.1(d) with respect to
Novavax, the license grants under Sections 3.1 shall survive.

 

10.2.3In the event that this Agreement is terminated under Section 10.1(c) due
to CPLB’s breach or default hereunder, (i) the license grant under Section 3.2
shall survive, (ii) upon Novavax’ written request, CPLB shall grant to Novavax
an exclusive, worldwide, royalty-free, paid-up license under all trademarks and
trade names (including an application, extension or renewal thereof) applicable
to all Licensed Products, (iii) upon Novavax’ written request, CPLB shall
execute any document reasonably necessary to transfer to Novavax all Program
Data to continue the Development or Commercialization of all Licensed Products,
(iv) upon Novavax’ written request, CPLB shall transfer any studies in progress
pursuant to the Development Plan to Novavax in a manner that allows such studies
to continue uninterrupted to the extent reasonable and practical, (v) CPLB will
assign to Novavax, to the extent assignable and upon Novavax’ written request,
CPLB’s rights in any or all Third Party agreements regarding licenses,
sublicenses, services or supplies related to the Development or
Commercialization of Licensed Products, including without limitation any
agreements with a Third Party regarding the manufacture of Licensed Products,
(vii) to the extent that any agreement in the preceding clause is not assignable
by CPLB, then such agreement will not be assigned, and upon the written request
of Novavax, CPLB will use commercially reasonable efforts to allow Novavax to
obtain and to enjoy the benefits of such agreement in the form of a license or
other right to the extent held by CPLB subject to such Third Party’s rights, and
(vii) CPLB will, at the [* * *], if CPLB sources such Product from a Third
Party, or at [* * *], if CPLB or any of its Affiliates manufactures the Licensed
Product, supply Novavax with commercial quantities of Licensed Products in the
dosage strength, formulation and presentation under Development or being
Commercialized by CPLB, in either case, as of the effective date of termination
until the earlier of (A) six (6) months after the effective date of termination
or (B) establishment by Novavax of an alternative supply for such Product on
commercially reasonable terms.

 

 20

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Article 11.

 

DISPUTE RESOLUTION

 

11.1Disputes. The Parties recognize that disputes as to certain matters may from
time to time arise during the Term which relate to either Party's rights and/or
obligations hereunder. It is the objective of the Parties to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedient manner by mutual cooperation and without resort to litigation.
To accomplish this objective, the Parties agree to follow the procedures set
forth in this Article 11 if and when a dispute arises under this Agreement.

 

11.2Arbitration. Any dispute arising between the Parties out of or in connection
with the implementation or interpretation of this Agreement shall, if not
settled amicably within ninety (90) days from the date that the dispute arose,
be finally settled by three (3) arbitrators. Each Party shall be entitled to
appoint one (1) arbitrator and the two (2) so appointed shall appoint the third
arbitrator in accordance with the Arbitration and Conceliation Act, 1996 as at
present in force. The language of the arbitration proceedings shall be English
and its place shall be Singapore. The arbitral award or determination shall be
final and subject to no appeal and shall deal with the question of costs of
arbitration and all matters related thereto.

 

The Parties agree that it would be impossible or inadequate to measure and
calculate their damages from any breach of the Agreement though great and
irreparable. Accordingly, each Party agrees that if the other Party breaches
this Agreement, the non-breaching Party will have available, in addition to any
other right or remedy available, the right to obtain an injunction from a court
of competent jurisdiction restraining such breach or threatened breach and
specific performance of any provision of this Agreement.

 

11.3Award. Each Party will abide by any arbitral award rendered pursuant to this
Article 11. If a Party resists enforcement of an arbitral award, any costs, fees
or taxes incident to enforcement will be charged against that Party to the
extent permitted by Law. Each Party will bear its own legal fees for
arbitration, and the arbitrator(s) will assess their costs, fees and expenses
against the Party losing the arbitration.

 

11.4Confidentiality. Any arbitration proceeding, including without limitation
the existence of any dispute submitted to arbitration and any arbitral award or
decision, will be Confidential Information of both Parties, and the
arbitrator(s) will issue appropriate protective orders to safeguard each Party’s
Confidential Information, provided that such Confidential Information may be
disclosed solely as necessary in connection with the enforcement of an arbitral
award or as otherwise required by Laws (subject to Article 7).

 

 21

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Article 12.

 

MISCELLANEOUS

 

12.1Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of India.

 

12.2Entire Agreement. Subject to this Section 12.2, this Agreement shall amend
and restate in its entirety the First Restated License
Agreement; provided, however, such amendment and restatement shall not affect
any rights or obligations of the Parties that accrued under the First Restated
License Agreement prior to the Effective Date. Subject to the preceding
sentence, this Agreement (including its Exhibits) sets forth all the covenants,
promises, agreements, warranties, representations, conditions and understandings
between the Parties with respect to the subject matter hereof and supersedes and
terminates all prior agreements and understanding between the Parties with
respect to such subject matter. No subsequent alteration, amendment, change or
addition to this Agreement will be binding upon the Parties unless reduced to
writing and signed by the respective authorized officers of the Parties.

 

12.3Third Party Contractors. Notwithstanding the Second Restated JV Agreement,
the Parties will perform their obligations under this Agreement as third party
contractors and nothing contained in this Agreement will be construed to be
inconsistent with such relationship or status. This Agreement will not
constitute, create or in any way be interpreted as a joint venture or
partnership of any kind.

 

12.4Notices. Any notice, request, demand, waiver, consent, approval or other
communication permitted or required under this Agreement will be in writing,
will refer specifically to this Agreement and will be deemed given only if sent
by electronic mail (with receipt confirmed), facsimile transmission (with
transmission confirmed) or by an internationally recognized delivery service
that maintains records of delivery, addressed to the Parties at their respective
addresses specified in this Section 12.4 or to such other address as the Party
to whom notice is to be given may have provided to the other Party in accordance
with this Section 12.4. Any notice delivered by electronic mail or facsimile
will be confirmed by a hard copy delivered as soon as practicable thereafter by
an internationally recognized overnight delivery service. Such notice will be
deemed to have been given on the second business day (at the place of delivery)
after deposit with an internationally recognized delivery service.

 

 22

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

If to Novavax: Novavax, Inc.   20 Firstfield Road   Gaithersburg, MD 20878  
attn: General Counsel   Email : jherrmann@novavax.com   Facsimile No. :
240-268-2010     If to CPLB: CPL Biologicals Private Limited   Cadila Corporate
Campus   Sarkhej-Dholka Road   Bhat, Ahmedabad- 382210   Gujarat, India   Attn:
Dr. Rajiv I. Modi, Chairman   Email: rimodi@ cadilapharma.co.in   Facsimile No.:
+91 (02718) 225031

 

12.5Assignment.

 

12.5.1Novavax may not assign this Agreement, in whole or in part, without the
advance written consent of CPLB; provided, however, that this Agreement shall be
automatically assigned to Novavax’ successor in connection with the acquisition,
merger or sale of Novavax or the sale, transfer, lease, assignment or disposal
of all or substantially all of the property or assets of Novavax to which this
Agreement relates, whether by way of a single transaction or a series of related
transactions, and such successor shall be fully bound by the terms and
conditions hereof.

 

12.5.2CPLB may not assign this Agreement, in whole or in part, without the
advance written consent of Novavax; provided, however, that this Agreement shall
be automatically assigned to CPLB's successor in connection with the sale,
transfer, lease, assignment or disposal of all or substantially all of the
property or assets of CPLB, whether by way of a single transaction or a series
of related transactions, including a Change in Control of CPLB (as that term is
defined in Schedule II of the Second Restated JV Agreement), and such successor
shall be fully bound by the terms and conditions hereof; provided that any such
automatic assignment by CPLB within the scope of Schedule II of the Second
Restated JV Agreement shall only be effective if such transaction was approved
by Novavax under and pursuant to the Second Restated JV Agreement for so long as
such approval rights of Novavax under the Second Restated JV Agreement have not
been terminated.

 

 23

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

12.5.3Any assignment or purported assignment by either Party in violation of
this Section 12.5 will be null and void.

 

12.6Force Majeure. No Party shall be in default of this Agreement by reason of
its failure or delay in complying with its obligations under this Agreement if
such failure or delay is caused by matters out of its reasonable control,
including but not limited to acts of God, changes in Laws, strikes, lock-outs,
fire, riots, or civil war or civil commotion; provided that such Party gives the
other Party prompt written notice of the failure or delay in performance and the
reason therefor and uses its reasonable efforts to limit the resulting failure
or delay in its performance.

 

12.7Headings. The headings for each article and section in this Agreement have
been inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular article or
section.

 

12.8No Strict Construction. This Agreement has been prepared jointly and will
not be strictly construed against either Party.

 

12.9Ambiguities. Ambiguities and uncertainties in this Agreement, if any, will
not be interpreted against either Party, irrespective of which Party may be
deemed to have caused the ambiguity or uncertainty to exist.

 

12.10English Language. All notices required or permitted to be given hereunder,
and all written, electronic, oral or other communications between the Parties
regarding this Agreement will be in the English language. This Agreement is in
the English language only, which language will be controlling in all respects,
and all versions hereof in any other language will be for accommodation only and
will not be binding upon the Parties.

 

12.11No Waiver. Any delay in enforcing a Party's rights under this Agreement or
any waiver as to a particular default or other matter will not constitute a
waiver of such Party's rights to the future enforcement of its rights under this
Agreement, excepting only as to an express written and signed waiver as to a
particular matter for a particular period of time.

 

12.12Severability. If one or more of the provisions in this Agreement are deemed
unenforceable by Law, then such provision will be deemed stricken from this
Agreement and the remaining provisions will continue in full force and effect
and shall be interpreted to give full effect to the commercial agreement between
the Parties.

 

12.13Counterparts. This Agreement may be executed in one or more identical
counterparts, each of which will be deemed to be an original, and which
collectively will be deemed to be one and the same instrument.

 

 24

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

IN WITNESS WHEREOF, the Parties have by duly authorized persons executed this
Agreement as of the Effective Date.

 

Novavax, Inc.   CPL Biologicals Private Limited           By : /s/ Stanley C.
Erck   By : /s/ Dr. Rajiv I Modi Stanley C. Erck   Dr. Rajiv I Modi President &
CEO   Chairman

 

 25

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule I

 

Additional Vaccine Candidates

 

Additonal Vaccine Candidate shall mean the following:

 

[* * *]

 

 26

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule II

 

Docket No.
Family   Application No.   Country   Title [* * *]   [* * *]   [* * *]   [* * *]
[* * *]   [* * *]   [* * *]   [* * *] [* * *]   [* * *]   [* * *]   [* * *] [* *
*]   [* * *]   [* * *]    

 

 27

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule III

 

Development and Commercialization Services

 

[* * *]

 

 28

 